Citation Nr: 1427023	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-33 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUES

1. Entitlement to service connection for an atheromatous aorta, to include as due to herbicide exposure. 

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD) with bronchitis, to include as due to herbicide exposure. 



ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1946 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

While the matter was in remand status, in an April 2014 rating decision, the Appeals Management Center (AMC) granted service connection for a duodenal ulcer/gastroesophageal reflux disease (GERD) (claimed as gastritis) and assigned an initial 20 percent disability rating effective October 13, 2010.  The grant of service connection for this disability constitutes a full award of the benefits sought on appeal with respect to the claim of entitlement to service connection for gastritis.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran has disagreed with the initial rating or effective date assigned; therefore, those matters are not in appellate status.  Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran has not been shown to have exposure to herbicides during his military service.

2.  The Veteran has not been shown to have an atheromatous aorta that manifested in service or that is otherwise related thereto.

3.  The Veteran has not been shown to have COPD that manifested in service or that is otherwise related thereto.


CONCLUSIONS OF LAW

1.  An atheromatous aorta was not incurred in active service and is not due to herbicide exposure in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  COPD was not incurred in active service and is not due to herbicide exposure in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The RO sent letters to the Veteran in October 2010 and November 2010, prior to the initial adjudication in January 2011, that advised the Veteran of what the evidence must show to substantiate a claim for service connection.  The letters also informed him of the division of responsibilities in obtaining the evidence and explained how disability ratings and effective dates are determined.  For these reasons, the Board concludes that the duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records and service personnel records, as well as all identified and available post-service medical records pertinent to the years after service, are in the claims file and were reviewed by both the AOJ and the Board in connection with the Veteran's claims.  The Veteran has not identified any outstanding evidence that is pertinent to the issues being decided herein.  

The Board does acknowledge that the Veteran has not been afforded a VA examination in connection with his claims for service connection for atheromatous aorta and COPD.  Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and, (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service- connected disability. 38 C.F.R. § 3.159(c)(4). 

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

In this case, a VA examination is unnecessary to decide the claims for service connection because such an examination would not provide any more pertinent information than is already associated with the claims file.  As will be explained below, the Veteran has not been shown to have had a disease, event, injury, or herbicide exposure pertaining to during his active military service.  Therefore, because there is no event, injury, or disease in service to which a current disorder could be related, the Board finds that a VA examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an inservice event, injury, or disease).

Moreover, with regard to the previous July 2013 Board remand, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AMC sent the Veteran a letter in July 2013 asking him to identify any private treatment he received for his claimed disorders and to sign the appropriate documents for VA to obtain the identified records.  The Veteran did not respond to this request.  The AMC also obtained the Veteran's complete service personnel records.  Therefore, the Board finds that the AMC has substantially complied with the remand instructions.  

The Veteran has not made the AOJ or the Board aware of any other evidence relevant to this appeal that he or VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Accordingly, the Board will proceed with appellate review. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id. 

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i). Agent Orange is generally considered an herbicide agent and will be so considered in this decision. 

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA regulations require that a veteran have set foot within the land borders of Vietnam for presumptive service connection and that a veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  The Federal Circuit has further held that VA's amendment to its Adjudication Procedure Manual excluding veterans who had not set foot in Vietnam was not invalid nor impermissibly retroactively applied. Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for an atheromatous aorta or COPD.  

Initially, the Board finds that the Veteran did not have herbicide exposure during his military service.  The record does not show that he ever stepped foot in or served on a vessel in the inland waterways of the Republic of Vietnam during the Vietnam era.  In fact, in an attempt to verify such exposure, the RO requested that the National Personnel Records Center (NPRC) provide the dates of the Veteran's service in Vietnam.  However, in a November 2010 response, NPRC indicated that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  

The Board does acknowledge that the Veteran served aboard the U.S.S Skylark, U.S.S. Fulton, and U.S.S. Semmes during the presumptive period; however, there is no evidence that these ships were in the inland waterways of Vietnam.  See Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

Moreover, the Veteran has not provided any details of his alleged exposure to herbicides.  Thus, his assertions are not sufficient to establish exposure to herbicides. 

Nevertheless, the Board has also considered whether the Veteran is entitled to service connection for either disorder on a direct basis.

Significantly, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses of a heart or lung disability.  In fact, the Veteran's heart and lungs were clinically normal during examinations in May 1950, March 1956, and December 1961, as well as on his August 1966 discharge examination.  In May 1958, the Veteran passed a 50-pound pressure test and was found fit for submarine duty.  Moreover, photofluorographic examinations of the chest conducted in February 1950 and May 1955 were negative, as was an October 1964 chest x-ray.  Notably, the Veteran has not alleged that these disabilities were diagnosed in service.  

Moreover, the Veteran did not seek treatment for his heart or lungs immediately following his separation, and there is no evidence of an atheromatous aorta or COPD for many years after his military service.  In fact, he presented for a retired quadrennial examination in October 1970, which showed that his heart and lungs were normal, and he denied any history of heart or lung problems.  

The record does not contain any evidence of a heart or lung disability from the Veteran's discharge in 1966 until he was diagnosed with COPD with bronchitis and an atheromatous aorta in July 2010.  The Veteran's doctor did not mention his military service or provide any indication as to the etiology of these disorders.  For all of these reasons, the Board finds that an atheromatous aorta and COPD did not manifest in service or for many years thereafter.

In addition to the lack of evidence showing that an atheromatous aorta or COPD manifested during active duty service or within close proximity thereto, the evidence of record does not link any current disability to the Veteran's military service.  As noted above, the record shows that there were no complaints, treatment, or diagnosis of either disorder in service.  As such, there is no injury, disease, or event to which a current disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for an atheromatous aorta and COPD.  Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for an atheromatous aorta and COPD is not warranted.


ORDER

Entitlement to service connection for an atheromatous aorta is denied. 

Entitlement to service connection for chronic obstructive pulmonary disease with bronchitis is denied. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


